
	
		I
		111th CONGRESS
		2d Session
		H. R. 5333
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Latta (for
			 himself, Mr. Wilson of South Carolina,
			 Mr. Foster,
			 Mr. Turner,
			 Mr. Rogers of Alabama,
			 Mr. Owens,
			 Mr. Lamborn,
			 Mr. Bishop of Georgia,
			 Mrs. McMorris Rodgers,
			 Mr. Carter, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to recognize the
		  dependent children of members of the Armed Forces who are serving on active
		  duty or who have served on active duty through the presentation of an official
		  lapel button.
	
	
		1.Short titleThis Act may be cited as the
			 Children of Military Service Members
			 Commemorative Lapel Pin Act.
		2.Department of
			 Defense recognition of dependent children of members of the Armed
			 Forces
			(a)Establishment
			 and presentation of lapel buttonChapter 57 of title 10, United States Code,
			 is amended by inserting after section 1126 the following new section:
				
					1126a.Children of
				military service members commemorative lapel button: eligibility and
				presentation
						(a)Design and
				eligibilityA lapel button,
				to be known as the children of military service members commemorative lapel
				button, shall be designed, as approved by the Secretary of Defense, to identify
				and recognize an eligible child dependent of a member of the armed forces who
				serves on active duty for a period of more than 30 days.
						(b)Application and
				presentationThe Secretary of
				Defense shall establish an application process by which a member referred to in
				subsection (a) can request a children of military service members commemorative
				lapel button for the member’s eligible child dependents. Upon processing of the
				application and payment of the fee required by subsection (c), the Secretary
				concerned shall present a children of military service members commemorative
				lapel button to eligible child dependents of a member.
						(c)CostPresentation of a children of military
				service members commemorative lapel button is conditioned upon the payment of
				an amount sufficient to cover the cost of manufacture and distribution of the
				lapel button.
						(d)Limitation on
				number of buttons(1)Not more than one children of military
				service members commemorative lapel button may be presented to an eligible
				child dependent of a member, regardless of the number of times the member
				serves on active duty.
							(2)Notwithstanding paragraph (1), if a person
				is an eligible child dependent of more than one member, the eligible child
				dependent may receive a children of military service members commemorative
				lapel button on behalf of each member of whom the person is a dependent.
							(3)Notwithstanding paragraph (1), if a
				children of military service members commemorative lapel button presented under
				this section has been lost, destroyed, or rendered unfit for use without fault
				or neglect on the part of the eligible child dependent to whom it was
				furnished, the Secretary concerned may replace the lapel button upon
				application and payment of an amount sufficient to cover the cost of
				manufacture and presentation.
							(e)Eligible child
				dependent definedThe term
				eligible child dependent means a dependent of a member of the
				armed forces described in subparagraph (D) or (I) of section 1072(2) of this
				title.
						(f)RegulationsThe Secretary of Defense shall issue such
				regulations as may be necessary to carry out this section. The Secretary shall
				ensure that the regulations are uniform for each armed force to the extent
				practicable.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1126 the following new item:
				
					
						1126a. Children of military service
				members commemorative lapel button: eligibility and
				presentation.
					
					.
			(c)Sense of
			 congress on expedited implementationIt is the sense of Congress that the
			 Secretary of Defense should take appropriate actions to expedite—
				(1)the design and manufacture of the children
			 of military service members commemorative lapel button authorized by section
			 1126a of title 10, United States Code, as added by subsection (a); and
				(2)the establishment and implementation of
			 mechanisms to facilitate the issuance of the children of military service
			 members commemorative lapel button.
				(d)Retroactive
			 availability of children of military service members commemorative lapel
			 button
				(1)AvailabilityThe Secretary of Defense shall make the
			 children of military service members commemorative lapel button authorized by
			 section 1126a of title 10, United States Code, as added by subsection (a),
			 available to any person who can prove to the satisfaction of the Secretary that
			 the person satisfied, at any time before the date of the enactment of this Act,
			 the definition contained in subsection (e) of such section 1126a of eligible
			 child dependent of a member of the Armed Forces who served on active duty for a
			 period of more than 30 days.
				(2)Application
			 processThe Secretary of
			 Defense shall provide a mechanism by which a person eligible under paragraph
			 (1), or a person acting on behalf of the person, may apply to the Secretary of
			 Defense for a children of military service members commemorative lapel
			 button.
				(3)Notification of
			 certain membersThe Secretary
			 of Defense shall notify members of the Armed Forces who served on active duty
			 for a period of more than 30 days since September 11, 2001, of the availability
			 of the children of military service members commemorative lapel button under
			 this subsection. To the extent practicable, such notice shall be provided not
			 later than 60 days after the date of the enactment of this Act.
				(4)Deadline for
			 applicationApplications for
			 a children of military service members commemorative lapel button under this
			 subsection must be submitted to the Secretary of Defense not later than one
			 year after the date on which the Secretary first announces, in the Federal
			 Register and by such other means as the Secretary considers appropriate, the
			 availability of the lapel button.
				(5)Costs,
			 Limitations, and exceptionsSubsections (c) and (d) of section 1126a of
			 title 10, United States Code, shall apply with respect to the presentation of a
			 children of military service members commemorative lapel button under this
			 subsection.
				
